DETAILED ACTION
1.	The instant application, Application No. 17/403,737 (hereinafter the ‘737 Application) is the continuation reissue of the application no. 16/918,818 (hereinafter the ‘818 Application) which is a reissue of U.S. Application No. 15/505,149, issued on July 3, 2018 as U.S. 10,015,306 (hereinafter the ‘306 Patent), which is a U.S. National Stage of International Patent Application No. PCT/CN2014/084831 filed on August 20, 2014. 
Claims 13-18 and 21-34 are pending.
Claims 21-34 are new and claims 1-12 and 19-20 are cancelled. 

2.    The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

3.    Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,015,306 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
	These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

4.    Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

5.    Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit claim under 35 U.S.C. 120 will not operate to lengthen the term of the patent to be reissued (see MPEP 1405).

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 5/12/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
7.	Claims 13-18, 21-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 13, 23, 29 and 32 recite “disable a preset reminder of the first communications service …when the first communications service is the preset choice”.
The only support in the specification that best describes “when the first communications service is the preset choice” (‘306 Patent: 6:37-41). The specification does not disclose “disable a preset reminder of the first communications service …when the first communications service is the preset choice” as claimed in claims 13, 23, 29 and 32. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the terminal device" in “when a speed of the terminal device is greater than a first preset value”.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
9.	Claims 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitation of claim 30 is entirely conditional and adds nothing with any patentable weight to the method claim 29.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 
35 U.S.C. 251
10.	a)	Claims 13-18, 21-34 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
	The reissue application declaration filed on 8/16/2021 indicates that “The independent claims 1, 7, and 13 are too narrow. The independent claims 1, 7, and 13 are being broadened by removing the limitations of the first flag bit, the second flag bit, and the second preset value. These limitations are not required for patentability of the invention.”
	It is noted that claims 1-12 are cancelled in this instant reissue. The error in claim 13 has already been corrected in a previous reissue application 16/918,818. Thus, the declaration must identify a correctable error that relates to a broadening aspects of the claims (of the original patent) that has not been corrected before. 
	b)	Claims 13-18, 21-34 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The amended material which is not supported by the prior patent is described above in paragraph 7. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 13-16, 18, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16, 18, 21 of RE48,749 in view of Shuster et al. (US 2014/0187213).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application is obvious in view of RE48,749. The RE48,749 discloses the same limitations as the instant application with the exception of:
Shuster discloses when the first communications service is the preset service (i.e., user sets preferences for information (call etiquette, facts about the country), Shuster et al.: [0188]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the use of having the first communications service is the preset service in order to allow users to set their preferences.
The mapping of the rejected claims in the instant application to the RE48,749
Instant application 					      RE48,749
13-16								13-16
18								18
21								21

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.	Claims 23-28 and 32-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of data processing and a terminal without significantly more. The claim(s) recite(s) the “mental process” groupings of abstract ideas (i.e., disabling a preset reminder of the first communications service when the service-delay function is enabled, when a speed of the terminal device is greater than a first preset value, and when the first communications service is the preset service.”). This judicial exception is not integrated into a practical application because the generically recited terminal elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a terminal. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic terminal component cannot provide an inventive concept. 

	Illustrative claim 32 recites:
A method for a terminal comprising:
		determining a service-delay function is enabled;
		receiving a first communications service; and 
		disabling a preset reminder of the first communications service when the service-delay function is enabled, when a speed of the terminal device is greater than a first preset value, and when the first communications service is the preset service.
Step 1: Is/Are the claim(s) directed to a process, machine, manufacture or composition of matter?
	Claims 23-28 and 32-34 are directed to either a process, machine, manufacture or composition of matter.
Step 2A - Prong One: Does/do the claim(s) recite an abstract idea, law of nature, or natural phenomenon?
	Claim 32 is directed to the abstract idea of processing data through a terminal (i.e., determining a service-delay function is enabled, receiving a first communications service and disabling a preset reminder of the first communications service when the service-delay function is enabled, when a speed of the terminal device is greater than a first preset value, and when the first communications service is the preset service). These identified limitations fall within at least one of the groupings of abstract ideas. These claims are directed to certain methods of mental processes (i.e., It is an observation or evaluation based on the obtained information. These observations or evaluations are acts that can be practically performed in the human mind, similar to the mental thought processes). 
	Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea.  

Step 2B - Prong Two: Does/do the claim(s) recite additional elements that integrate the judicial exception into a practical application?
The recited claims do not disclose any new or improved computer or network technologies. These claims require “a terminal” for determining a service-delay function is enabled, receiving a first communications service and disabling a preset reminder of the first communications service when the service-delay function is enabled, when a speed of the terminal device is greater than a first preset value, and when the first communications service is the preset service (claim 23 is the device claim of the method claim 32), but that “terminal” is nothing more than a general purpose computer performing conventional software functions. One of ordinary skill in the art would have found using a general purpose computer for processing data to be well-known and conventional at the time of the invention. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea. 
Step 2B: Does/do the claim(s) recite additional elements that amount to significantly more than the judicial exception?
These claims do not recite additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a “terminal” to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
These claims are not patent eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claim(s) 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shuster (US 2009/0295562).
	As to claim 29, Shuster discloses a method for a terminal comprising:
determining whether a current mode of the terminal device is a vehicle mode; determining whether a service-delay function is enabled; obtaining a speed of the terminal device when the current mode of the terminal device is the vehicle mode and the service-delay function is enabled (i.e., the Examiner determines that these limitations are contingent limitations. In accordance to MPEP 2111.01(II), the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10);
	receiving a first communications service (i.e., incoming message (whether phone call, text message, electronic email, or other) is received at the mobile phone, Shuster: [0024]);
determining whether the first communications service is a preset service; and disabling a preset reminder of the first communications service when the service- delay function is enabled, when the speed of the terminal device is greater than a first preset value, and when the first communications service is the preset service (i.e., the Examiner determines that these limitations are contingent limitations. In accordance to MPEP 2111.01(II), the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Shuster (US 2009/0295562) in view of Lu et al. (US PG-Pub 2015/0304928). 
As to claim 30, Shuster discloses after the preset reminder of the first communications service is disable, the method further comprises:
	enabling the preset reminder of the first communications service when the speed of the terminal device is less than or equal to a second preset value (i.e., when the speed of mobile device is under 5 miles per hour, then alert calls is re-enabled, Shuster: [0008, 0026]).
 	Shuster does not explicitly disclose, however Lu discloses wherein the second preset value is less than or equal to the first preset value (i.e., the operator may preset 2 threshold values, and the first one is greater than the second one, Lu: [0128]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the use of having the second preset value is less than or equal to the first preset value in the system of Shuster, as Lu discloses so as to use a lower and upper thresholds for triggering an action such as disabling and/or enabling an alert to a user, thereby enhancing system functionality. 

15.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Shuster (US 2009/0295562) in view of Shuster et al. (US 2014/0187213).
Shuster does not disclose, however Shuster et al. discloses the first communications service is preset according to a choice of a user or set by the terminal by default (i.e., user sets preferences for information (call etiquette, facts about the country), Shuster: [0188]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the use of having the first communications service is the preset service in the system of Shuster as Shuster et al. discloses in order to allow users to set their preferences.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571) 272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Fuelling can be reached at (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992

Conferees:
/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992